Title: From John Quincy Adams to Thomas Boylston Adams, 30 January 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



30. January 1804.

I send this day a packet to your father containing the Journals and other publications of the day; with an Intelligencer, containing the account of our festival on Friday last.—That is to say, of the dinner—To morrow evening there is to be a Ball for the same purpose.
One of the toasts drank at the feasts was “An Union of Parties,” which is like drinking the Millennium—I suppose they will come together—The Vice-President was there—And was treated with much coolness.
Our bill for the protection of (deserting British) Seamen still sleeps—But will pass in some mischievous form or other—The Vice-President said to me the other day “I paused longer than usual, before putting the question upon that bill—But if you had not risen to oppose it, the bill would certainly have pass’d without one observation and without one dissenting voice”—The truth was that knowing the topic to be delicate and somewhat invidious, I waited to the last moment to see if no one else would make a stand—But I was forced to come out, and I wrote you what a hornet’s nest burst upon me for it, at the first moment—However, they will find it harder of digestion than they thought for—The fraud, (for it deserves no better name) of calling it a bill for the protection of the Seamen of the United States, came within a hair’s breadth of being completely successful—Several circumstances have since occurr’d to expose the real project, and I hope the federalists will in the end unite in the opposition—Not one soul of them stood by me at the first sally—Mr: Tracy was indeed absent—The opinions however upon which I grounded my opposition are apparently strengthening—And at the last vote I shall at least not be left alone.
The Louisiana Government Bill creeps with the pace of a snail—We have not yet got through the Sections prohibitive of Slavery—We have nothing material else before us.
I am delighted to the utmost to find you Spirits growing lively since your new residence—I flatter myself they will continue to do so.—Interest yourself in the objects around you—Make yourself a useful citizen to the Town—It will occupy your mind, and will soon give your life the advantages of variety—I hope to be with you some time in March or April, and promise myself great satisfaction from being so near you the Summer through—
I grieve to find my dear Mother has again been visited with illness; and hope she has ere this recovered—
My wife and children are well; and I must go home to dinner with them; it being close upon 4. o’clock.
Judge Cushing arrived here last Friday but I have not yet seen him.
